             Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.1 Page 1 of 10
                                                                                                         ..------·--            ~1   ,.-t
AO 106 (Rev. 04/ 10) Application for a Search Warrant                                                                   I   •   i ::1
                                                                                                                       f [~     r-- ·~




                                                                                                                  E~~
                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Southern District of California                      CLi-•1"<'         ,; :c- ",,~, LUUHT
                                                                                                           SOUTH E::i'<~, ..,1IS7 i1IC I C.,F CALll-'O RNIA
                                                                                                           BY                                   DEPU TY
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)
                 LG (K30) cellular phone
                                                                        )
                                                                        )
                                                                                    Case No.
                                                                                                       19 MJ 438 6
         Seized as FP&F No. 3019565500068302                            )
                   ("Target Device #1 ")                                )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-1.
located in the              Southern              District of               California               , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description

        8 U.S.C. 1324                                                                    Alien Smuggling

          The application is based on these facts:
        See attached Affidavit.

           ~ Continued on the attached sheet.
           0 Delayed notice of       days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                    c:27                               ~
                                                                                                <--,rp;;i;cant 's signature

                                                                              Giancarlo Lugo, Border Patrol Agent, U.S . Border Patrol
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:            10/07/2019


City and state: San Diego, California
                                                                                                   Printed name and title
              Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.2 Page 2 of 10




 1                                               AFFIDAVIT
 2              I, Giancarlo Lugo, being duly sworn, hereby state as follows:
 3                                         INTRODUCTION
 4
   II         1.   I submit this affidavit in support of an application for warrant(s) to search
      the following electronic device(s):
 5
                             LG (K30) cellular phone
 6
                             Seized as FP&F No. 3019565500068302
 7                           ("Target Device #1 ")
 8
                             Samsung Galaxy (Al OE) cellular phone
 9                           IMEINo.356274101726892
                             Seized as FP&F No. 3019565500068301
10
                             ("Target Device #2")
11
          (the "Target Device(s)"), as further described in Attachment(s) A-1 and A-2, and to
1211
          seize evidence of crime, specifically, violations of Title 8, United States Code, Section
13   II



     11
          1324 (Alien Smuggling), as further described in Attachment B.
14
                2.     The requested warrant(s) relate(s) to the investigation and prosecution of Juan
15
          Carlos CERVATES and Omar SOTO for smuggling illegal aliens from Mexico into the
16 II
      United States. See US. v. CERVANTES, et. al., Case No. 19MJ4178, (S.D. Cal.) at ECF
17 II
      No. 1 (Complaint). The Target Device(s) is/are currently in the custody of Department of
18 II
     11
          Homeland Security, Customs and Border Protection, United States Border Patrol, San
19
     11
          Diego Sector.
20
21              3.     The facts set forth in this affidavit are based upon my personal observations,
22 my training and experience, and information obtained from various law enforcement
23 personnel and witnesses, including my review of reports prepared by other law
24 enforcement officers and agents. This affidavit is intended to show that there is sufficient
25 probable cause for the requested warrant(s) and does not purport to set forth all of my
26 knowledge of the investigation into this matter. Dates and times are approximate.

27
28

                                                      1
        Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.3 Page 3 of 10




 1                              TRAINING AND EXPERIENCE
           4.     I have been employed by the USBP since 2008, and am currently assigned
 2
     to the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic
 3
     Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I am
 4
     a Federal Law Enforcement Officer within the meaning of Rule 41(a)(2)(C), Federal Rules
 5
     of Criminal Procedure and have been a Federal Law Enforcement Officer for ten years. I
 6
 7 am authorized by Rule 41(a) Federal Rules of Criminal Procedure to make applications for
   search and seizure warrants and serve arrest warrants. I have experience and have received
 8
 9 training with respect to conducting investigations of immigration and criminal violations of
10 Titles 8, 18, 19, and 21 of the United States Code.
11        5.     My current duties involve the preparation of criminal and administrative

12 cases for prosecution, including the use of linking related subjects and information via
13 electronic equipment and telephones. In the course of my duties, I investigate and prepare
14 for prosecution cases against persons involved in the inducement, transportation, and
15 harboring of illegal aliens into and within the United States; and, the utilization of illegally-
16 obtained, counterfeit, altered or genuine immigration documents by illegal aliens to illegally
17 gain entry or remain in the United States.

18        6.    During my tenure as a Border Patrol Agent, I have participated in the
19 investigation of a number of cases involving the smuggling of aliens from Mexico into the

20 United States and transportation of illegal aliens within the United States, which have
21 resulted in the issuance of arrest warrants, search warrants, seizure warrants, and the
22 indictments of persons for alien smuggling, including drivers, passengers, and guides.
                                                                                I



23         7.     Through the course of my training, investigations, and conversations with
24 other law enforcement personnel, I have gained a working knowledge of the operational
25 habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
26 aliens into the United States from Mexico and transport them throughout the Southern
27 District of California. I am aware that it is a common practice for alien smugglers to work
28 in concert with other individuals and to do so by utilizing cellular telephones to maintain

                                                 2
         Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.4 Page 4 of 10




 1 II communications with co-conspirators and/or illegal aliens in order to further their criminal
 2 II activities. Because they are mobile, the use of cellular telephones permits alien smugglers
 3 II and transporters to easily carry out various tasks related to their smuggling activities,
 411 including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
 5 II providing instructions to transporters, guiding aliens to specific pick up locations, warning
 6 II accomplices about law enforcement activity in the area and the status of check-point
 7 II operations, and communicating with co-conspirators who guide aliens, coordinate drop off
 8 II locations, and/or operate alien stash houses.
 911       8.     The smuggling of aliens generates many types of evidence, including, but not
1O II limited to, cellular phone-related evidence such as voicemail messages referring to the

11 II arrangements of travel, names, photographs, text messaging (via SMS or other
12 II applications), and phone numbers of co-conspirators and illegal aliens. For example,
13 II drivers and passengers responsible for transporting illegal aliens are typically in telephonic
14 II contact with co-conspirators immediately prior to and/or following the crossing of the

15 II illegal aliens at the border, at which time they receive instructions, including where to pick-
16 II up the illegal aliens for transportation into the United States and where to take the illegal
17 II aliens after crossing into the United States.       These communications may also include
18 II locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
19 II telephonic contact with co-conspirators prior to and following their crossing in order to
20 make smuggling arrangements, receive instructions, and report their locations after
21 crossing.
22 II      9.     Based upon my training, experience, and consultations with law enforcement
23 II officers experienced in alien smuggling investigations, and all the facts and opinions set
24 II forth in this affidavit, I know that cellular telephones (including their Subscriber Identity
25 II Module (SIM) card(s)) can and often do contain electronic evidence, including, for
26 II example, phone logs and contacts, voice and text communications, and data, such as
27 II emails, text messages, chats and chat logs from various third-party applications,
28 II photographs, audio files, videos, and location data. In particular, in my experience and

                                                      3
         Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.5 Page 5 of 10




 1 II consultation with law enforcement officers experienced in alien smuggling investigations,
 2 II I am aware that individuals engaged in alien smuggling may store photos and videos on
 3 II their cell phones that reflect or show co-conspirators and associates engaged in alien
 4 II smuggling, as well as images and videos with geo-location data identifying alien smuggling
 5 II transportation routes, and communications to and from recruiters and organizers.
 6         10.     This information can be stored within disks, memory cards, deleted data,
 7 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
 811 telephone. Specifically, searches of cellular telephones may yield evidence:
 9
           a.      tending to indicate efforts to smuggle aliens from Mexico into the United
10                 States;
11
           b.      tending to identify accounts, facilities, storage devices, and/or services-
12                 such as email addresses, IP addresses, and phone numbers-used to
                   facilitate alien smuggling and transportation of smuggled aliens;
13
14         C.      tending to identify co-conspirators, criminal associates, or others involved
                   in alien smuggling, or transportation of smuggled aliens;
15
16         d.      tending to identify travel to or presence at locations involved in the
                   smuggling, transportation, or harboring of illegal aliens, such as stash
17
                   houses, load houses, or delivery points;
18
19         e.      tending to identify the user of, or persons with control over or access to,
                   the Target Device(s); and/or
20
21         f.      tending to place in context, identify the creator or recipient of, or establish
                   the time of creation or receipt of communications, records, or data involved
22                 in the activities described above.
23
24
                           FACTS SUPPORTING PROBABLE CAUSE
25
           11.     On September 25, 2019, Border Patrol Agent C. Golden was conducting
26
     primary inspection duties at the Interstate 8 Border Patrol Checkpoint in Pine Valley,
27
     California.   The checkpoint is twelve miles north and eight miles east of the Tecate,
28
     California Port of Entry. Agent Golden was dressed in a full rough duty uniform.
                                                   4
            Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.6 Page 6 of 10




    1        12.    At approximately 9:40 AM, a gold Chevrolet Silverado bearing California
 2 II license plates, with two visible occupants inside, approached Agent Golden's position.
 3 II Agent Golden identified himself as a Border Patrol Agent and conducted an immigration
 4 II inspection of the driver and front seat passenger, who were later identified as Omar SOTO
 5 II and Juan Carlos CERVANTES, respectively. Both individuals stated they were United
 6 II States citizens. SOTO appeared distracted and was moving his eyes back and forth. Agent
 711 Golden asked SOTO where they were coming from and SOTO stated they went to the
 811 Golden Acom Casino to gamble.
 9 II        13.    Agent Golden looked into the extended cab area of the truck and saw clothing
10 II elevated off the floor. The leg of an individual was visible. Agent Golden opened the door
11 II and saw two individuals, later identified as material witnesses Uliesadrac Gomez-Lopez
12 II and Francisco Lopez-Lopez, attempting to hide under a blanket. Agent Golden identified
13 II himself as a Border Patrol Agent and conducted an immigration inspection. Both Gomez
14 II and Lopez stated that they were citizens of Mexico without immigration documents
15 II allowing them to be in the United States legally. At approximately 9:43 AM, Agent Golden
16 II placed all four individuals under arrest. CERVANTES ' and SOTO's phones (Target
17 II Devices) were subsequently seized.
18 II         14.   At the Campo Border Patrol Station, it was later determined that
19 II CERVANTES had approximately 11 grams ofMethamphetamine in his possession.
20 II         15.   In my training and experience, alien smugglers and transporters may be
21 II involved in the planning and coordination of alien smuggling event in the days and weeks
22 II prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
23 II continue to attempt to communicate with a defendant after their arrest to determine the
24 II whereabouts of the aliens. Accordingly, I request permission to search the Target Devices
25 II for data beginning from August 25, 2019 through September 26, 2019, which was the
26 II day following the arrest.
        1
2
2: II / 1


                                                 5
         Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.7 Page 7 of 10




 1                                        METHODOLOGY
 2         16.    It is not possible to determine, merely by knowing the cellular telephone's
 3 II make, model and serial number, the nature and types of services to which the device is
 4 II subscribed and the nature of the data stored on the device. Cellular devices today can be
 5 II simple cellular telephones and text message devices, can include cameras, can serve as
 6 II personal digital assistants and have functions such as calendars and full address books and
 7 II can be mini-computers allowing for electronic mail services, web services and rudimentary
 8 II word processing. An increasing number of cellular service providers now allow for their
 9 II subscribers to access their device over the internet and remotely destroy all of the data
10 II contained on the device. For that reason, the device may only be powered in a secure
11 II environment or, if possible, started in "flight mode" which disables access to the network.
12 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
13 II equivalents and store information in volatile memory within the device or in memory cards
14 II inserted into the device. Current technology provides some solutions for acquiring some of
15 II the data stored in some cellular telephone models using forensic hardware and software.
16 11 Even if some of the stored information on the device may be acquired forensically, not all
17 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
18 11 data acquisition or that have potentially relevant data stored that is not subject to such
19 II acquisition, the examiner must inspect the device manually and record the process and the
20 II results using digital photography. This process is time and labor intensive and may take
21 II weeks or longer.
22 II      17.    Following the issuance of this warrant, a case agent familiar with the
23 II investigation will collect the subject cellular telephone and subject it to analysis. All
24 II forensic analysis of the data contained within the telephone and its memory cards will
25 II employ search protocols directed exclusively to the identification and extraction of data
26 II within the scope of this warrant.
2711       18.    Based on the foregoing, identifying and extracting data subject to seizure
28

                                                  6
             Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.8 Page 8 of 10




 1 II pursuant to this warrant may require a range of data analysis techniques, including manual
 2 II review, and, consequently, may take weeks or months. The personnel conducting the
 3 II identification and extraction of data will complete the analysis within 90 days, absent
 4 II further application to this court.
 5                           PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 6              19.   Law enforcement has previously attempted to obtain the evidence sought by
 7 II this warrant through the owners' consent. Consent was not given.
 8                                            CONCLUSION
 9              20.     Based on the facts and information set forth above, there is probable cause
10 II to believe that a search of the Target Device(s) will yield evidence of SOTO's and
11 II CERVANTE's violations of Title 8, United States Code, Sections 1324.
12             21.    Because the Target Device(s) were seized at the time of SOTO's and
13 II CERVANTE's arrests and have been securely stored since that time, there is probable
14 II cause to believe that such evidence continues to exist on the Target Device(s). As stated
15 II above, I believe that the appropriate date range for this search is from August 25, 2019
16 II through September 26, 2019.
17              22.   Accordingly, I request that the Court issue warrants authorizing law
18 II enforcement to search the item(s) described in Attachment(s) A-1 and A-2, and seize the
19 II items listed in Attachment Busing the above-described methodology.
20              I swear the foregoing is true and correct to the best of my knowledge and belief.

21
22                                                 2z.~------ -·
                                                 Giancarlo Lugo
23
                                                 Border Patrol Agent
24
25   11   Subscribed and sworn to before me this   1-t-\   day of October, 2019.

26
27
                           z
28                        agistrate Judge

                                                     7
    Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.9 Page 9 of 10



                               ATTACHMENT A - 1

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      LG (K30) cellular phone
      Seized as FP&F No. 3019565500068302
      ("Target Device #1")

Target Device #1 is currently in the custody of the Department of Homeland Security,
   Customs and Border Protection, United States Border Patrol, San Diego Sector.
  Case 3:19-mj-04386-LL Document 1 Filed 10/07/19 PageID.10 Page 10 of 10




                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

       Authorization to search the cellular telephone(s) described in Attachments A-1
and A-2 includes the search of disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular telephone( s) for
evidence described below. The seizure and search of the cellular telephone(s) shall
follow the search methodology described in the affidavit submitted in support of the
warrant(s).

       The evidence to be seized from the cellular telephone(s) will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of August 25, 2019 through September 26, 2019:

      a.     tending to indicate efforts to smuggle aliens from Mexico into the United
             States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate alien smuggling and transportation of smuggled aliens;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in alien smuggling, or transportation of smuggled aliens;

      d.     tending to identify travel to or presence at locations involved in the
             smuggling, transportation, or harboring of illegal aliens, such as stash
             houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device(s); and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above,

that are evidence of violations of Title 8, United States Code, Section 1324.
